Citation Nr: 0621711	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In connection with his appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting in 
Waco, Texas, in April 2006; a transcript of such hearing is 
contained in the claims file. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Tinnitus was not present in service nor is it shown to be 
causally or etiologically related to service-connected 
bilateral hearing loss or residuals of linear fracture, 
simple, of the right fronto-temporal area, or otherwise 
related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
military service, nor is such proximately due to service-
connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
April 2003, prior to the June 2003 initial AOJ decision.  He 
was also supplied with additional notification in a March 
2006 letter. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the April 2003 
letter advised him of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Moreover, such letter informed him of 
what evidence was needed to substantiate his secondary 
service connection claim.  Specifically, the veteran was 
advised that medical evidence of a current disability as well 
as evidence showing a connection between his tinnitus and his 
linear fracture of right fronto-temporal area was necessary.  
He was further informed that the RO would consider service 
connection on the basis of aggravation of his tinnitus by his 
linear fracture of right fronto-temporal area.  Pertinent to 
the fourth element, the March 2006 letter advised the veteran 
that, if he had any information or evidence that he had not 
previously informed VA of or given to VA, to inform VA or 
provide the evidence to VA.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim in the April 2003 letter, but such 
letter did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, in March 2006, the 
veteran was sent a letter indicating that, pertinent to 
disability ratings, that when disabilities are found to be 
service-connected, a disability rating is assigned.  The 
letter informed the veteran that, when assigning such a 
rating, the following evidence is taken into consideration: 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The veteran was also provided with 
examples of evidence that he should identify or submit that 
would be taken into consideration when assigning a disability 
rating.  The March 2006 letter also advised the veteran that, 
pertinent to effective dates, the beginning date of benefit 
payments or increased payments was generally based on when a 
claim is received and when the evidence showed a level of 
disability that supported a certain rating under the rating 
schedule.  The veteran was further provided with examples of 
the type of evidence that would assist in the assignment of 
an effective date.  

The Board notes that the March 2006 letter was provided after 
the initial unfavorable decision in June 2003 and that the 
veteran's service connection claim was not readjudicated 
following the issuance of the March 2006 letter; however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, 
because the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board observes that, 
as relevant, service medical records and an August 2003 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with a VA examination in August 2003 in order to adjudicate 
his service connection claim.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's claim without further 
examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The Court has further held that when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his April 2006 Board hearing and in documents of record, 
the veteran contends that, while on active duty, he was 
involved in a motorcycle accident.  At that time, he alleges 
to have sustained a head injury and had hearing loss and 
right-sided tinnitus since that time.  As such, the veteran 
claims that he is entitled to service connection for tinnitus 
as related to his in-service motorcycle accident or as 
secondary to service-connected linear fracture, simple, of 
the right fronto-temporal area.  

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the 
veteran is competent to describe his tinnitus symptomatology.  
The Board also notes that right-sided tinnitus was diagnosed 
at his August 2003 VA examination.  Therefore, the Board 
finds that the veteran has a current diagnosis of tinnitus. 

However, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of tinnitus.  In 
this regard, his motorcycle accident and subsequent treatment 
are well-documented; however, tinnitus was not noted as a 
residual of such injury.  Specifically, a September 1978 
clinical record indicates that, following the veteran's July 
1978 motorcycle accident, he was diagnosed with a severe 
acute closed head injury; a simple linear fracture, right 
fronto-temporal; and compression fracture, L2, without 
neurological involvement.  Additionally, a March 1979 
Physical Evaluation Board Proceeding record reflects that the 
veteran was being separated from service as a result of a 
fracture, L2, with slight wedging, moderate limitation of 
motion, lumbar, post-op, antalgic gait, requiring a cane to 
ambulate, and, hearing loss in both ears.  There is no record 
of complaints of tinnitus contained in the reports from 
Providence Hospital, where the veteran was first admitted 
following his accident, nor in the remainder of his service 
medical records, which detail additional treatment for his 
injuries.  

Moreover, there is no competent medical evidence linking 
tinnitus to the veteran's service-connected linear fracture, 
simple, of the right fronto-temporal area, service-connected 
bilateral hearing loss, or otherwise as related to his active 
duty military service.  In this regard, the Board notes that 
the August 2003 VA examiner stated that the veteran's current 
tinnitus occurred subsequent to separation from active 
service.  Additionally, the examiner dissociated the 
veteran's tinnitus from his service-connected hearing loss as 
well as his in-service motorcycle accident.  As such, the 
examiner concluded that it was less likely than not that the 
veteran's current tinnitus was related to his military 
service.  Therefore, the evidence of a nexus or link between 
service or a service-connected disability and the veteran's 
tinnitus is limited to his own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
tinnitus and service or a service-connected disability, he is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


